Dupont, C. J.,
dissenting. I respectfully dissent from that portion of the majority’s opinion that concludes that there was insufficient evidence to convict the defendant of tampering with a witness as an accessory. The two-step analysis of State v. Famiglietti, 219 Conn. 605, 609, 595 A.2d 306 (1991), would lead me to conclude that, construing the evidence in a way most favorable to upholding the conviction, the cumulative effect of the direct and circumstantial evidence and the logical inferences arising from that evidence could establish the defendant’s guilt beyond a reasonable doubt of being an accessory to the crime of tampering with a witness.
There was undisputed direct evidence from which a jury could conclude reasonably that at least two people had attempted to induce a witness, Carlos Robles, to withhold his testimony or to absent himself from the defendant’s trial. The question, however, is whether *152a jury could also conclude reasonably that the direct and circumstantial evidence and the logical inferences to be drawn from that evidence that it was the defendant who had solicited or requested those persons to tamper with that witness.
Four phone calls were made, one from the cellblock in which the defendant was confined, and the others from places unknown. The person who called from the correction center knew when Robles would be testifying, a fact known to the defendant and very few others. This call and the other calls were made to the witness at his home and not to the store that was the scene of the alleged robbery. Robles’ name was listed in the telephone directory as “Santos-Robles.” It could be inferred by the jury that the only person knowing how to find the witness’ telephone number in a directory or how to communicate with the witness directly and who also had a motive to induce the witness not to testify was the defendant.
On the basis of these facts and on the facts as stated by the majority, I would affirm the defendant’s judgment of conviction of a violation of General Statutes §§ 53a-151 and 53a-81.